United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2612
                         ___________________________

                                    Roger Brooks

                                       Plaintiff - Appellant

                                          v.

                    Liberty Life Assurance Company of Boston

                                       Defendant - Appellee

                                   ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                             Submitted: June 14, 2019
                             Filed: September 10, 2019
                                   ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

STRAS, Circuit Judge.

       This case was removed to federal court by an attorney who was not licensed
to practice in the state court where it was originally filed. Even so, we conclude that
the removal was effective.
       Roger Brooks sued Liberty Life Assurance of Boston in Arkansas state court
to recover long-term disability benefits that he claimed the company should have
paid. Liberty Life’s attorney, who is not licensed in Arkansas, then filed a notice of
removal in federal court and faxed a copy of it to the Arkansas state court in which
the action had been pending. The state-court deputy clerk knew that Liberty Life’s
attorney was not licensed to practice there, but she accepted the notice anyway and
stamped it “FILED.”

       Brooks urged the district court1 to remand the case. According to Brooks, the
notice of removal was ineffective because Liberty Life’s attorney lacked authority,
without an Arkansas license, to file the notice in state court, even though she had a
license to practice in federal court. The court refused to remand and, after briefing
on the merits, granted judgment to Liberty Life. Brooks challenges only the denial
of his remand motion, which presents a question of statutory interpretation that we
review de novo. See Christiansen v. W. Branch Cmty. Sch. Dist., 674 F.3d 927, 932
(8th Cir. 2012).

       The first step in removing a case is “fil[ing] . . . a notice of removal” in federal
court. 28 U.S.C. § 1446(a). There is no dispute that Liberty Life’s attorney
completed this step. Once a notice of removal is filed in federal court, the second
step is to “[p]romptly . . . file a copy of the notice with the clerk of [the] State court,
which shall effect the removal.” Id. § 1446(d); see also Anthony v. Runyon, 76 F.3d
210, 214 (8th Cir. 1996) (“[R]emoval is effected when the notice of removal is filed
with the state court and at no other time.”). The potential problem lies here: did
Liberty Life’s attorney “file a copy of the notice” in state court?

       On these facts, we conclude that she did. Once the deputy clerk stamped the
notice “FILED,” Liberty Life had done all it needed to do under the federal removal

      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
                                           -2-
statute. To “file” a document requires it to be “enter[ed] . . . as an official record,”
which is what occurred here. The American Heritage Dictionary of the English
Language 657 (5th ed. 2011); see also Webster’s Third New International
Dictionary 849 (2002) (defining the word “file” as “deliver[ing] . . . a legal paper
. . . to the proper officer for keeping on file or among the records of [her] office”);
Black’s Law Dictionary 773 (11th ed. 2019) (“filing” refers to “the act or an instance
of submitting or lodging a document with a court clerk or record custodian”).2

       It makes no difference that under Arkansas law certain “pleadings filed on
behalf of another by a person not licensed to practice law in [Arkansas] are a nullity.”
DeSoto Gathering Co. v. Hill, 531 S.W.3d 396, 403 (Ark. 2017). After all, removal
is a federal procedure governed by a federal statute. And the federal statute is clear:
removal is effective upon “fil[ing] a copy of the notice [of removal] with the clerk
of [the] State court,” regardless of how state law might treat the notice after it is
filed. 28 U.S.C. § 1446(d) (emphasis added); see also Anthony, 76 F.3d at 214.

      We accordingly affirm the judgment of the district court.
                     ______________________________




      2
        It is unnecessary to decide whether the simple act of delivering the notice to
the deputy clerk would have been good enough on its own to “file” it. Here, the act
of stamping it “FILED” removed any doubt that the deputy clerk made the notice a
part of the state-court record.
                                          -3-